Citation Nr: 1244337	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a dental disability for VA outpatient dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a hearing before the Board in April 2010.  In November 2010, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  Acne vulgaris clearly and unmistakably existed prior to the Veteran's period of active duty service and was clearly and unmistakably not aggravated by service.

2.  The Veteran does not have a skin disability which is attributable to active service, including exposure to herbicide agents in service.

3.  The Veteran's hepatitis C is not attributable to active service.

4.  The Veteran does not have a dental disorder that resulted from combat wounds or other inservice trauma, and does not otherwise meet the requirements for service connection for the purposes of receiving VA outpatient dental treatment.



CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability which is the result of disease or injury incurred in or aggravated during active duty service, including as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

2.  The Veteran's hepatitis C is not the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  The criteria for service connection for a dental disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2006 and November 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

Skin Disability

The Veteran contends that he has a skin disability related to his active service, including exposure to herbicide agents.  Specifically, the Veteran contends that he tested positive for chloracne at a VA Agent Orange examination and that his acne scars resulted from chloracne.  

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2012).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  

Where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records show that the Veteran served in the Republic of Vietnam from April 1970 to May 1971.

The Veteran's service medical records show that the Veteran was noted to have mild acne vulgaris of the trunk at his entrance examination in September 1968.  In December 1970, the Veteran was seen for a report of acne which was treated with tetracycline.  At a follow-up visit a week later his acne was noted to be improving.  In January 1971, the Veteran was noted to have acne on his neck, trunk, and back.  The pustules on his neck were reported to be aggravated by shaving.  He was treated with tetracycline, bacitracin, and he was instructed not to shave for one week.  At a follow-up visit, his skin was reported to be clearing.  Clinical evaluation of the Veteran's skin was normal at his separation examination dated in May 1971.

VA treatment reports dated from January 1975 to January 2012 show treatment for psoriasis beginning in May 2001.  The treatment for psoriasis corresponded with the Veteran's treatment for hepatitis C and was noted to improve with cessation of treatment with interferon in October 2005.  In July 2006, the Veteran was seen for an Agent Orange examination.  At that time he was assessed with possible chloracne scars.  

At an April 2010 hearing before the Board, the Veteran testified that he had scars on his shoulders, chest, upper torso, and upper back due to acne.  He reported that he was treated for acne during service and had self-treated since service.  He indicated that his skin condition recurred.  

At a December 2010 VA examination, the examiner reviewed the Veteran's claims file and conducted a clinical examination of the Veteran.  The examiner noted the Veteran's treatment for acne in service and since service.  The examiner indicated that at the time of the examination, no skin condition was found.  The examiner noted that the Veteran's post-service treatment records showed psoriasis after treatment for hepatitis C.  The examiner indicated that psoriasis resolved without residuals.  The examiner opined that psoriasis was not caused by or related to the Veteran's in-service treatment for acne or to exposure to Agent Orange.  The examiner also concluded that the Veteran does not have a diagnosis of chloracne and has no signs of chloracne.  With regard to acne vulgaris, the condition was noted at the Veteran's entrance into service and the Veteran was treated for it twice during service.  The examiner indicated that there was no mention of acne at the Veteran's discharge examination and therefore the condition was not aggravated beyond the natural progress of the condition during the Veteran's active service. 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a skin disability, to include as due to herbicide agents.  

With regard to acne vulgaris, there is clear and unmistakable evidence that disability existed prior to service and was not aggravated during service.  The Veteran's September 1968 entrance examination shows that the Veteran was assessed with mild acne vulgaris at his entrance into service.  Consequently, the Board finds there is clear and unmistakable evidence that acne vulgaris pre-existed service and the presumption of soundness does not attach as to acne vulgaris.

The Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  The Board finds that the evidence shows that the Veteran's condition did not undergo chronic or permanent increase in severity during service beyond the natural progress of the condition.  The Veteran's service medical records show that he suffered from two exacerbations of acne during service both of which were treated and noted to have improved.  The Veteran's separation examination found a normal clinical evaluation of the Veteran's skin.  Moreover, the December 2010 VA examiner found that while acne vulgaris existed prior to service, the condition was not aggravated beyond the natural progress during active service.  The examiner reviewed the claims file and included a rationale for the opinion.  There is no competent medical evidence of record to the contrary.  Consequently, the Board finds that the record clearly and unmistakably shows that acne vulgaris did not undergo any increase in severity beyond the natural progress of the disorder during the Veteran's period of service.  Therefore, the Board finds that acne vulgaris was not aggravated by service.

With regard to chloracne, although the Veteran contends that he was diagnosed with chloracne at the time of his Agent Orange registry examination.  The July 2006 Agent Orange examination reflects an assessment of possible chrloracne scars.  When the Veteran was afforded a VA examination, the examiner specifically found that there was no evidence of any active skin disability.  Moreover, the examiner specifically concluded that the Veteran did not have a diagnosis of chloracne and had no signs of chloracne.  Consequently, the Board finds that service connection is not warranted for chloracne, including as due to herbicide agents, because the preponderance of the evidence is against a finding that a diagnosis of chloracne is warranted.

Finally, with regard to psoriasis, the evidence does not show any treatment for psoriasis in service and the post-service treatment records show that the Veteran had flare-ups of psoriasis when he was treated for hepatitis C.  At the time of the VA examination, the examiner indicated that psoriasis was resolved with no residuals and the examiner concluded that psoriasis was not caused by or related to the Veteran's in-service treatment for acne or to exposure to herbicides.  

The Board acknowledges the Veteran's contention that he has chloracne as a result of his exposure to herbicides in service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran and can attest to factual matters of which he had first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  While the Veteran is competent to report symptomatology of his skin disability, and his testimony is entitled to some probative weight, the competent medical evidence reveals that the Veteran does not have a skin disability etiologically related to his active duty service, including exposure to herbicide agents.  Consequently, the Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of the Veteran's claimed skin disability.  The competent medical evidence indicates that the Veteran does not have a skin disability related to his service, including exposure to herbicide agents.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, including as due to herbicide agents.  Furthermore, the evidence clearly and unmistakably shows that preexisting acne vulgaris was not aggravated during service.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Hepatitis C

The Veteran claims that he has hepatitis C as a result of his active service, including his service in Vietnam.

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for hepatitis C or any liver disease.  

VA treatment reports dated from January 1975 to January 2012 show a provisional diagnosis of possible viral bronchial pneumonia in January 1975.  The Veteran was noted to have elevated liver enzymes probably secondary to bronchopneumonia and studies for hepatitis were noted to be pending.  There is no further reference to hepatitis until the Veteran began seeking treatment for hepatitis in May 2001.  

At an April 2010 hearing before the Board, the Veteran testified that he was exposed to "junkies" while serving in Vietnam.  He indicated that he got a tattoo after he left service and two other tattoos were obtained after he was diagnosed and treated for hepatitis.  He indicated that he most likely had unprotected sex while serving in Vietnam.  He said he was treated for pneumonia in 1971 but that the symptoms mirrored his symptoms of hepatitis C for which he has been treated at VA.

At a December 2010 VA examination, the Veteran reported that his risk factors for hepatitis C included exposure to blood in service, tattoos, a blood transfusion after service, and binge drinking for ten years with resultant black outs.  The Veteran indicated that he was exposed to blood while helping load wounded soldiers into helicopters in service.  The examiner reviewed the Veteran's claims file and relevant laboratory studies and performed a clinical evaluation of the Veteran.  The examiner diagnosed the Veteran with hepatitis C and opined that it was less likely than not that hepatitis C was related to the Veteran's service.  The examiner concluded that it was more likely that hepatitis C was related to head trauma after service, binge drinking with subsequent black outs at times, and multiple tattoos obtained after service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.

The Board acknowledges that the Veteran is competent to report that he experienced symptoms of pneumonia, similar to symptoms of hepatitis C, soon after service and was exposed to blood in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to blood in service.  Consequently, the Board finds that the Veteran's reports that he was exposed to blood in service are credible.  However, those assertions are outweighed by the findings of the VA examiner who found that the likely etiology of his hepatitis C was not related to his service and instead was more likely due to other post-service risk factors such as tattoos, binge drinking, and a head injury which required a blood transfusion.

The Veteran's opinion is insufficient to provide the requisite etiology of the hepatitis C because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his hepatitis C being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.

The only medical opinion of record, that of the December 2010 VA examiner, found that it was less likely that hepatitis C was related to the Veteran's active service.  That opinion is more probative as to the etiology of the Veteran's hepatitis C as the examiner reviewed the entire claims file.  There is no contradictory competent medical opinion of record.  Consequently, the Board finds that service connection for hepatitis C is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hepatitis C and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disability

The Veteran's service medical records do not show any reference to any tooth or jaw disability or any trauma to the teeth or jaw.  The Veteran's May 1971 separation examination does not include any reference to any dental or jaw disorder.  

At an April 2010 hearing before the Board, the Veteran testified that he hit his head in service and may have hit his teeth at that time.  He indicated that his teeth turned gray and he had to have them removed and have a bridge placed.  His representative argued that the Veteran had dental treatment in service requiring a bridge as a dental aid.

At a December 2010 VA dental examination, the examiner reviewed the Veteran's service dental records and performed a clinical evaluation of the Veteran.  The examiner noted that the Veteran had all of his teeth extracted during the period from his separation from service in 1971 to 2010.  The examiner noted that five endosseous implants were placed at the Veteran's expense through the civilian sector after service.  The Veteran reported that four maxillary teeth were injured while in service.  However, the examiner noted that the service medical records did not substantiate that report.  The Veteran reported that four teeth were extracted in the civilian sector and replaced by a bridge which later fell out.  The examiner indicated that the Veteran had the old bridge and examination of the bridge revealed that it failed more than likely secondary to caries.  Placement of the bridge and subsequent loss of the bridge occurred after the Veteran's time in service.  No civilian records were made available to the examiner.  The examiner indicated that a review of the Veteran's service medical records showed that all of the Veteran's teeth were present upon entry into service in October 1968 with the exception of all four wisdom teeth and one lower left premolar (tooth numbers 1, 16, 17, 20, and 32) which had been extracted prior to the Veteran's entry into service.  Tooth number 10 was extracted in December 1968 secondary to acute periapical abscess which required incision/drainage to help the abscess drain.  Tooth number 30 was extracted in October 1970 as caries were too extensive to save the tooth.  At entry into service in October 1968, teeth with existing fillings were noted to include tooth numbers 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, 15, 19, 21, 29, 30, and 31.  Tooth number 30 was extracted in October 1970 due to extensive caries which made the tooth unrestorable and tooth number 31 was replaced after March 1969.  All other fillings placed after March 1969 were carious lesions either marked at entrance to service or charted in the Veteran's dental record during service.  Several teeth were charged as needing restorations at the Veteran's entrance into service including tooth numbers 6, 7, 9, 11, 12, 23, 27, and 30.  The examiner noted that the Veteran's dental records did not show that the Veteran developed new caries 180 days or more after they were filled during service.  The Veteran developed new caries of tooth numbers 15, 21, and 27 during service, but those were not related to any teeth that were restored while in service.  No teeth were reported to be non-restorable at the Veteran's entrance into service.  The examiner concluded that there was no clinical or subjective justification for service connection for dental treatment.  The Veteran's dental record showed that his dental condition was a pre-existing condition when he entered service.  The examiner noted that initial dental charting showed that the Veteran had extensive caries upon entry into service and the Veteran made an effort to accomplish treatment only when pain or swelling urged him to seek care.  No evidence suggested that he sought to complete dental work during his active duty period or during his period of VA eligibility immediately following separation from service.  The examiner stated that the Veteran was now without natural dentition and had a fine set of dentures.  Finally, the examiner indicated that there was no correlation between military service and the Veteran's current dental condition.  

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2012), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2012).  Review of the Veteran's service treatment records does not show evidence of dental trauma during service, to include damage to the maxilla (upper jaw bone) or mandible (lower jaw bone).  His May 1971 separation examination is also silent for any dental or jaw disorder.  Therefore, the Board finds that service connection is not warranted for compensation purposes for missing or damaged teeth. 

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993); Douglas v. Derwinski, 2 Vet. App. 435 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Determining whether service connection is warranted for the purpose of outpatient dental treatment is based on 38 C.F.R. § 3.381.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2012). 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2012).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2012). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility as provided for in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2012).

The following principles apply to dental conditions noted at entry and treated during service:  (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service, however, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d) (2012).

However, the evidence does not show any teeth noted as normal at entry that were filled or extracted after 180 days or more of active service.  Furthermore, the VA examiner found that of the teeth noted as carious but restorable at entry, new caries did not develop 180 days or more after the tooth was filled.  The examiner noted that the Veteran's dental records did not show that the Veteran developed new caries 180 days or more after any teeth were filled during service.  All other fillings placed after March 1969 were carious lesions either marked at entrance to service or charted in the Veteran's dental record during service.  Tooth number 10 was extracted in December 1968 secondary to acute periapical abscess which required incision/drainage to help the abscess drain.  However, that tooth was noted as filled at entrance to service was extracted less than 180 days after entrance to service, therefore it is not service-connected for treatment purposes.  Teeth 30 and 31 were noted as filled at service.  The Veteran developed new caries of tooth numbers 15, 21, and 27 during service, but those were not related to any teeth that were restored while in service, and the teeth were not extracted during service.  


Several teeth were charged as needing restorations at the Veteran's entrance into service including tooth numbers 6, 7, 9, 11, 12, 23, 27, and 30.  Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  However, only tooth number 30 was extracted.  Tooth number 30 was extracted in October 1970, more than 180 days after entry to service, due to extensive caries which made the tooth unrestorable.  Tooth number 31 was replaced after March 1969, more than 180 days after entrance to service.  Teeth 30 and 31 had existing fillings at entrance to service.  Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  38 C.F.R. § 3.381 (2012).  Therefore, the Board finds that service connection for treatment purposes could only be warranted for teeth 30 and 31 based on the provisions of 38 C.F.R. § 3.381 (2012).  However, those provisions require that the Veteran meet the basic eligibility requirements of 38 C.F.R. § 17.161 before service connection for treatment purposes can be allowed.

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) (2012).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e) (2012). 

Various categories of eligibility exist for VA outpatient dental treatment.  They include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to her or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2012). 

The Veteran does not qualify for Class I eligibility for VA dental treatment because, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for Veterans discharged after September 13, 1981, an application for treatment must be made within 180 days after discharge from service.  The Veteran separated from service in May 1971, and applied for treatment in August 2006, more than 30 years after his service separation.  73 Fed. Reg. 58,875 (Oct. 8, 2008).  He does not qualify for Classes II (b) or II(c) because there is no evidence that he was a prisoner of war.  38 C.F.R. § 17.161(d), (e) (2012).  The Veteran has not previously applied for dental benefits, so he is not entitled to Class IIR retroactive eligibility.  38 C.F.R. § 17.161(f) (2012).  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility).  38 C.F.R. § 17.161(g) (2012).  There record does not show that the Veteran has disabilities rated as 100 percent disabling by schedular rating or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  38 C.F.R. § 17.161(h), (i) (2012).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  38 C.F.R. § 17.161(j) (2012). 

Although the service treatment records show multiple extractions of teeth, those inservice extractions cannot constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2012); 38 U.S.C.A. § 7104(c) (2012); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.   VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997).  Although the Veteran indicated at his dental examination that four teeth were injured while in service, the dental record do not corroborate those events.  Consequently, the Board finds the Veteran did not suffer dental trauma.  38 C.F.R. §§ 3.381, 17.161 (2012).  Therefore, the Board finds that the Veteran does not qualify for service-connection for treatment purposes for any dental disability pursuant to 38 C.F.R. § 17.161 (2012).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for dental treatment and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a dental disability for VA outpatient dental treatment purposes is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


